Title: To Benjamin Franklin from Chaumont: Two Letters, 9 October 1780
From: Chaumont
To: Franklin, Benjamin


I.
a Passi ce 9. 8bre. 1780
Je prie Monsieur franklin de me donner un mandat sur M. grand payable au quinze Novembre prochain Sur M. grand pour me Servir de valeur a mes acceptations des traittes de William pour Compte du Congrès.
Leray DE Chaumont
 
Endorsed: Demand from M. de Chaumont of an Order on Mr Grand, for Money to pay his Acceptations of Mr Williams’s Bills. Oct. 9. 1780
 
II.
a Passi ce 9. 8bre 1780
Je prie M. franklin de donner ordre a Bordeau qu’on Charge sur le Vau. qui S’appelloit Le Breton et actuellement le Marquis de la fayette, touttes Les Munitions quil peut y avoir pour Les etats unis de L’amerique.
Leray DE Chaumont.
 
Addressed: a Monsieur / Monsieur le Docteur / franklin / à Passi
Notation: Le Ray de Chaumont Passy ce 9. 8bre. 1780.
